Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is issued in response to Application filed October 22, 2021.
Claims 1-21 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 12, 15, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, 10, 16, 19, and 25 of U.S. Patent No. 9,031,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are encompassed within claims 1, 7, 10, 16, 19, and 25 of U.S. Patent No. 9,031,939.
Independent claim 1 is a method claim whose limitations are encompassed within the method of claim 1 of U.S. Patent No. 9,031,939. Dependent claim 5 is fully encompassed within dependent claim 7 of U.S. Patent No. 9,031,939. Independent claim 8 is a system claim whose limitations are encompassed within the system of claim 10 of U.S. Patent No. 9,031,939. Dependent claim 12 is fully encompassed within dependent claim 16 of U.S. Patent No. 9,031,939. Independent claim 15 is a medium claim whose limitations are encompassed within the computer program product of claim 19 of U.S. Patent No. 9,031,939. Dependent claim 19 is fully encompassed within dependent claim 25 of U.S. Patent No. 9,031,939. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alumbaugh (U.S. Patent No. 6,266,614) in view of Brasche (U.S. Patent Application No. 2007/0219708).

Regarding Claim 1, Alumbaugh discloses a computer-implemented method, comprising: 
an asset database, wherein the asset database includes one or more points of interest (col.4, lines 32-43, Alumbaugh – points-of-interest stored within database); 
transmitting current location data (col.5, lines 36-37, Alumbaugh); 
receiving the current location data (col.2, lines 23-52, Alumbaugh - travel guide device includes a GPS receiver for providing GPS coordinates for a current location); 
determining a subset of qualifying points of interest by filtering the one or more points of interest on the asset database according to the current location data (col.4, lines 31-49, Alumbaugh – GPS coordinates of a number of point-of-interest for a defined geographic region are contained within a database, together with associated narration information, matching the location information to indexed references stored within a database to provide a timely narration regarding a passing point of interest or general area… col.5, lines 37-46, Alumbaugh – determination of whether a match is determined for point-of-interest entries within the database); 
dynamically selecting geo-relevant content from the subset of qualifying points of interest (col.6, lines 20-46, Alumbaugh - general area narration begins with getting the current location GPS coordinates, determining whether a match is determined for general area entries within the database; if so, playing the general area narration message associated with the matching general area narration and playing any point-of-interest narration that falls within the range… then retrieving updated GPS coordinates seeking to identify a subsequent general area entry matching the updated location; wherein the content is selected dynamically); and 
transmitting the geo-relevant content, wherein when the geo-relevant content is received on a handheld device associated with the current location data, the geo-relevant content is displayed or played on the handheld device (col.4, lines 44-67, Alumbaugh – automatically transmitting the narration information associated within the database with the GPS coordinates of the point-of-interest location being approached; information is transmitted to a device such as an audio or video system… col.2, lines 54-56 and col.11, lines 19-21, Alumbaugh – processing system can be portable such as a laptop; travel guide device includes an interface to a cellular phone or mobile device).
While Alumbaugh teaches an asset database that includes one or more points of interest and receiving current location information. However, Alumbaugh is not as explicitly detailed as the examiner would like with respect to storing the database on a server; and transmitting a request wherein the request is received at a remote server.
On the other hand, Brasche discloses storing the database on a server (par [0025], [0058], Brasche – server includes a data store that stores map data as well as other contextual information, such as a server that provides point-of-interest content); and transmitting a request for location data, wherein the request is received at a remote server (par [0031], [0065], [0069], Brasche – “finding operation”… distant location source corresponds to location information pushed or pulled from a remote networked source).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Brasche’s teachings into Alumbaugh’s travel guide. A skilled artisan would have been motivated to combine in order to more seamlessly and dynamically change the route stored in a device in case a user desires to alter course.

Regarding Claim 2, the combination of Alumbaugh in view of Brasche, disclose the computer-implemented method of claim 1, wherein the asset database includes metadata associated with the assets (col.4, lines 31-43, Alumbaugh – points-of-interest contained within the database together with associated narration information such as audio and/or video information).

Regarding Claim 3, the combination of Alumbaugh in view of Brasche, disclose the computer-implemented method of claim 1, further comprising: caching the geo-relevant content (par [0020-0021], Brasche – location-based caching system).

Regarding Claim 4, the combination of Alumbaugh in view of Brasche, disclose the computer-implemented method of claim 1, wherein when the geo-relevant content is received at a monitor associated with the current location data, the geo-relevant content is displayed or played on the monitor (col.2, lines 14-39, Alumbaugh… par [0112], Brasche – monitor as a display device).

Regarding Claim 6, the combination of Alumbaugh in view of Brasche, disclose the computer-implemented method of claim 1, wherein a history is generated when the geo-relevant content is displayed or played (par [0087], Brasche – play-back previously-recorded location data).

Regarding Claim 7, the combination of Alumbaugh in view of Brasche, disclose the computer-implemented method of claim 1, wherein the geo-relevant content is continuously displayed or played (col.5, lines 31-33, Alumbaugh – continuous play).

Claims 8-11 and 13-14 contain similar subject matter as claims 1-4 and 6-7 above; and are rejected under the same rationale.

Claims 15-18 and 20-21 contain similar subject matter as claims 1-4 and 6-7 above; and are rejected under the same rationale.

Claims 5, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alumbaugh in view of Brasche, further in view of Sheehan (U.S. Patent Application No. 2009/0044246).

Regarding Claim 5, the combination of Alumbaugh in view of Brasche disclose the computer-implemented method of claim 1, wherein the geo-relevant content is a dynamic playlist of assets (col.5, lines 34-67, Alumbaugh).
However, Alumbaugh and Brasche are not as detailed with respect to a visual representation of a dynamic playlist.
On the other hand, Sheehan discloses a visual representation of a dynamic playlist (Fig.5; par [0077], [0080], Sheehan – dynamically scheduled assets are handled within real-time delivery based on updates… asset delivery based on a playlist). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sheehan’s teachings into Alumbaugh and Brasche system. A skilled artisan would have been motivated to combine in order to provide assets based on location information and allow the information to be visible to the user for a more user-friendly environment.

Claims 12 and 19 contain similar subject matter as claim 5 above; and are rejected under the same rationale.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 08, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161